

SECOND AMENDED AND RESTATED GUARANTY
 
SECOND AMENDED AND RESTATED GUARANTY, dated as of June 26, 2008 (the
“Guaranty”), made by PHH CORPORATION (the “Guarantor”) in favor of THE ROYAL
BANK OF SCOTLAND PLC (“RBS”) in its capacity as Buyer under the Amended and
Restated Master Repurchase Agreement referred to below and as Purchaser under
the MLPSA referred to below and in favor of GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC. (“GCFP”) in its capacity as Purchaser under the MLPSA referred to
below.
RECITALS
 
WHEREAS, pursuant to the Master Repurchase Agreement, dated as of November 1,
2007 (the “Original Repurchase Agreement”), between PHH Mortgage Corporation
(“PHH”) as Seller, and GCFP, as buyer, GCFP agreed to enter into Transactions
with PHH upon the terms and subject to the conditions set forth therein;
 
WHEREAS, it was a condition precedent to the obligation of GCFP to enter into
any such Transaction with PHH under the Repurchase Agreement that the Guarantor
enter into the guaranty on April 15, 2008 (the “Original Guaranty”);
 
WHEREAS, on the date hereof, GCFP will assign to The Royal Bank of Scotland plc
(“Buyer”) and Buyer will undertake and assume for the benefit of GCFP, all of
GCFP’s right, title, obligation and interest in, to and under the Original
Repurchase Agreement and all Program Documents related thereto, including the
Original Guaranty;
 
WHEREAS, pursuant to a Mortgage Loan Purchase and Sale Agreement, dated as of
April 15, 2008 (the “MLPSA”) by and between PHH, as seller (in such capacity,
together with PHH as seller under the Repurchase Agreement, the “Seller”), and
RBS and GCFP, as purchasers (each, a “Purchaser” and together, the
“Purchasers”), each Purchaser severally agreed to purchase Participation
Certificates evidencing particular GNMA Mortgage Loans, FNMA Mortgage Loans or
FHLMC Mortgage Loans from the Seller upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, to secure the obligations of Seller to each Purchaser under the MLPSA
(the “MLPSA Obligations”) each Purchaser required that the Guarantor execute and
deliver the Original Guaranty to each Purchaser;
 
WHEREAS, Buyer and PHH have agreed to amend and restate the Original Repurchase
Agreement on the date hereof upon the terms and conditions set forth therein
(such amended and restated Agreement, as further amended, supplemented and
otherwise modified from time to time, the “Repurchase Agreement”);
 
WHEREAS, pursuant to the Repurchase Agreement, Buyer will enter into
Transactions with PHH upon the terms and subject to the conditions set forth
therein; and
 
WHEREAS, in connection with the amendment and assignment of the Original
Repurchase Agreement, the Guarantor, GCFP and RBS desire to amend and restate
the Original Guaranty as provided herein.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the premises and to induce Buyer to enter
into the Repurchase Agreement and to enter into the Transactions with the Seller
under the Repurchase Agreement and induce GCFP and RBS to purchase Participation
Certificates from the Seller under the MLPSA, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees with RBS and GCFP as follows:
 
1.  Defined Terms.
 
(a)           Unless otherwise defined herein, capitalized terms defined in the
Repurchase Agreement and used herein shall have the meanings given to them in
the Repurchase Agreement.  Capitalized terms defined in the MLPSA and used
herein shall have the meanings given to them in the MLPSA.  The following
additional terms shall have the following meanings:
 
“Agreement” or “Agreements” shall mean (i) the Repurchase Agreement or any other
Program Document (ii) the MLPSA, or (iii) any other document made, delivered or
given in connection therewith or herewith, as such may be amended, supplemented
or modified from time to time.
 
“Guaranteed Obligations” shall mean any and all obligations and liabilities of
the Seller to Buyer and each Purchaser under the Agreements, including without
limitation the obligations, which may arise under, or out of or in connection
with the Repurchase Agreement or any other Program Document, and the MLPSA
Obligations, in each case whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, whether on account
of principal, interest, reimbursement obligations, any and all Claims (as
defined in Section 101 of the Bankruptcy Code) of Buyer or any Purchaser against
the Seller in respect thereof, and any and all fees, indemnities, costs,
expenses arising out of or relating thereto (including, without limitation, all
fees and disbursements of counsel to Buyer and the Purchasers that are required
to be paid by the Seller pursuant to the terms of the Agreements).
“Material Adverse Effect” shall mean a material adverse effect on (a) the
ability of the Guarantor to perform in all material respects its obligations
under this Guaranty, including, but not limited to, a material adverse effect on
the property, business, operations or financial condition of the Guarantor, (b)
the validity or enforceability in all material respects of this Guaranty, (c)
the rights and remedies of Buyer or any Purchaser under this Guaranty, or (d)
the timely payment of the Guaranteed Obligations or all other amounts payable in
connection herewith or therewith.  Each of (a), (b) and (c) in the foregoing
sentence shall be determined by each of Buyer and each Purchaser, as the case
may be, in its sole reasonable discretion.
 
“MLPSA Obligations” shall have the meaning set forth in the fifth WHEREAS clause
of this Guaranty.
 
“Revolving Credit Agreement” shall mean the Five Year Competitive Advance and
Revolving Credit Agreement, dated as of January 6, 2006, among the Guarantor, as
Borrower, the Lenders referred to therein, Citicorp USA, Inc., as Syndication
Agent, and Bank of America, N.A., The Bank of Nova Scotia and Calyon New York
Branch, as Documentation Agents, and JPMorgan Chase Bank, N.A., as
administrative agent, as such agreement exists on
 
2

--------------------------------------------------------------------------------


 
the date hereof and as the same may be further amended, modified, waived or
supplemented, solely to the extent that Buyer has given its prior written
consent to such amendment, modification, waiver or supplement.
 
(b)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty, and section and paragraph
references are to this Guaranty unless otherwise specified.
 
(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
2.  Guaranty.
 
(a)           The Guarantor hereby unconditionally and irrevocably guaranties to
Buyer, each Purchaser and each of their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Seller when due (whether at the stated maturity, by acceleration or otherwise)
of the Guaranteed Obligations.
 
(b)           The Guarantor further agrees to pay any and all expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) which may be paid or incurred by Buyer or the applicable Purchaser in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Guaranteed Obligations and/or enforcing any
rights with respect to, or collecting against, the Guarantor under this
Guaranty; provided, however, that the Guarantor shall not be liable for the fees
and expenses of more than one separate firm for each Purchaser or Buyer, as
Buyer, in connection with any one such action or any separate, but substantially
similar or related actions in the same jurisdiction, nor shall the Guarantor be
liable for any settlement or proceeding effected without the Guarantor’s written
consent.  This Guaranty shall remain in full force and effect until the
Guaranteed Obligations are paid in full.
 
(c)           No payment or payments made by the Seller or any other Person or
received or collected by the Guarantor from the Seller or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment or payments (other than payments made by the
Guarantor in respect of the Guaranteed Obligations or payments received or
collected from the Guarantor in respect of the Guaranteed Obligations), remain
liable for the Guaranteed Obligations until the Guaranteed Obligations are paid
in full.
 
3.  Representations, Warranties and Covenants of Guarantor.
 
(a)           The Guarantor hereby represents and warrants as of the date
hereof:
 
(i)           Existence.  Guarantor (a) is a corporation duly organized, validly
existing and in good standing under the laws of the State of Maryland, (b) has
all requisite corporate or other power, and has all governmental licenses,
 
3

--------------------------------------------------------------------------------


 
authorizations, consents and approvals, necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect, (c) is qualified to do business and is
in good standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect, and (d) is in compliance in all material
respects with all Requirements of Law.
 
(ii)           Financial Condition.  Guarantor has heretofore furnished to Buyer
and the Purchasers a copy of its (A) consolidated balance sheet for the fiscal
year ended December 31, 2007 and the related consolidated statements of income
and retained earnings and of cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous year, with the
opinion thereon of a nationally recognized public accounting firm and (2)
consolidated balance sheet for the quarterly fiscal period(s) ended March 31,
2008 and the related consolidated statements of income and retained earnings and
of cash flows for it for such quarterly fiscal period(s), setting forth in each
case in comparative form the figures for the previous year.  All such financial
statements are complete and correct in all material respects and fairly present
the consolidated financial condition of Guarantor and its Subsidiaries and the
consolidated results of their operations for the fiscal year ended on said date,
all in accordance with GAAP applied on a consistent basis.  Since December 31,
2007 there has been no development or event nor any prospective development or
event, including the developments and events disclosed in (A) the public filings
made by Guarantor with the Securities and Exchange Commission since December 31,
2007 and (B) the diligence materials previously provided to Buyer or the
applicable Purchaser by Seller and Guarantor, which has had or should reasonably
be expected to have a Material Adverse Effect.
 
(iii)           Representations and Warranties Incorporated by Reference.  Each
of the representations and warranties made by Guarantor in its capacity as
Borrower (as such term is defined in the Revolving Credit Agreement) set forth
in Section 3 of the Revolving Credit Agreement are true and correct and
Guarantor hereby makes each such representation and warranty to, and for the
benefit of, Buyer and the Purchasers as if the same were set forth herein in
full.
 
(b)           The Guarantor covenants and agrees with Buyer and each Purchaser
that until payment in full of the Guaranteed Obligations:
 
(i)           Financial Statements and Other Information; Financial Covenants.
 
4

--------------------------------------------------------------------------------


 
Guarantor shall deliver to Buyer and each Purchaser:
 
(A)  As soon as available and in any event within 60 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of Guarantor, a
certification in the form of Exhibit A-1 to the Repurchase Agreement together
with the consolidated balance sheets of Guarantor and its consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income and retained earnings and of cash flows for Guarantor and
the consolidated Subsidiaries of Guarantor for such period and the portion of
the fiscal year through the end of such period, setting forth in each case in
comparative form the figures for the previous year, accompanied by a certificate
of a Responsible Officer of Guarantor, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of Guarantor and the Subsidiaries of
Guarantor in accordance with GAAP, consistently applied, as at the end of, and
for, such period (subject to normal year-end audit adjustments);
 
(B)  As soon as available and in any event within 100 days after the end of each
fiscal year of Guarantor, the consolidated balance sheets of Guarantor and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
Guarantor and its consolidated Subsidiaries for such year, setting forth in each
case in comparative form the figures for the previous year, accompanied by an
opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall not be qualified as to scope of audit or
going concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of
Guarantor and its consolidated Subsidiaries at the end of, and for, such fiscal
year in accordance with GAAP;
 
(C)  From time to time such other information regarding the financial condition,
operations, or business of Guarantor as Buyer or the Purchasers may reasonably
request; and
 
(D)  Guarantor will furnish to Buyer and each Purchaser, at the time it
furnishes each set of financial statements pursuant to paragraphs (A) or
(B) above, a certificate of a Responsible Officer of Guarantor to the effect
that, to the best of such Responsible Officer’s knowledge, Guarantor during such
fiscal period or year has observed or performed all of its covenants and other
agreements, and satisfied every material condition, contained in this Guaranty
to be observed, performed or satisfied by it, and that such Responsible Officer
has obtained no knowledge of any Default, Event of Default or Event of
Termination except as specified in such certificate (and, if any Default, Event
of Default or Event of Termination has occurred and is continuing, describing
the same in reasonable detail and describing the action Guarantor has taken or
proposes to take with respect thereto).
 
(ii)           Covenants Incorporated by Reference.  Guarantor is in compliance
with each of the covenants made by Guarantor in its capacity as Borrower (as
such term is defined in the Revolving Credit Agreement) set forth in Sections 5
 
5

--------------------------------------------------------------------------------


 
and 6 of the Revolving Credit Agreement and Guarantor hereby makes each such
covenant to, and for the benefit of Buyer as if the same were set forth herein
in full.  Guarantor, in its capacity as Borrower (as such term is defined in the
Revolving Credit Agreement) shall not agree to any amendment, supplement or
other modification to the Revolving Credit Agreement without Buyer’s written
consent.
 
4.  Right of Set-off.  The Guarantor hereby irrevocably authorizes RBS, GCFP and
each of their respective Affiliates at any time and from time to time without
notice to the Guarantor or any of its Affiliates or Subsidiaries, any such
notice being expressly waived by the Guarantor, to set-off and appropriate and
apply any and all property and deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by RBS, GCFP or any
of their respective Affiliates to or for the credit or the account of the
Guarantor or any of its Affiliates or Subsidiaries, or any part thereof in such
amounts as RBS, GCFP or any of their respective Affiliates may elect, against
and on account of the Guaranteed Obligations and liabilities of the Guarantor to
RBS or GCFP hereunder and claims of every nature and description of RBS or GCFP
or any of their respective Affiliates against the Guarantor or any of its
Affiliates or Subsidiaries, in any currency, whether arising hereunder, under
the Agreements or under any other agreement between the parties hereto or
between Guarantor or any of its Subsidiaries or Affiliates and RBS, GCFP or any
of their respective Affiliates (other than the Bishop’s Gate Facility and the
Chesapeake Facility), or otherwise, as RBS or GCFP may elect, whether or not RBS
or GCFP has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured.  RBS or GCFP shall notify
the Guarantor promptly of any such set-off and the application made by RBS or
GCFP, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of RBS and GCFP under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which RBS or GCFP may have.
 
5.  No Subrogation.  Notwithstanding any payment or payments made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
RBS or GCFP, the Guarantor shall not be entitled to be subrogated to any of the
rights of RBS and GCFP against the Seller or any other guarantor or any
collateral security or guarantee or right of offset held by RBS and GCFP or any
of their respective Affiliates for the payment of the Guaranteed Obligations,
nor shall the Guarantor seek or be entitled to seek any contribution or
reimbursement from the Seller or any other guarantor in respect of payments made
by the Guarantor hereunder, until all amounts owing to RBS or GCFP by the Seller
on account of the Guaranteed Obligations are paid in full.  If any amount shall
be paid to the Guarantor on account of such subrogation rights at any time when
all of the Guaranteed Obligations shall not have been paid in full, such amount
shall be held by the Guarantor in trust for RBS or GCFP, as applicable,
segregated from other funds of the Guarantor, and shall, forthwith upon receipt
by the Guarantor, be turned over to RBS or GCFP, as applicable, in the exact
form received by the Guarantor (duly indorsed by the Guarantor to RBS or GCFP,
as applicable, if required), to be applied against the Guaranteed Obligations,
whether matured or unmatured, in such order as RBS or GCFP, as applicable, may
determine.
 
6

--------------------------------------------------------------------------------


 
6.  Amendments, Etc. with Respect to the Guaranteed Obligations.  The Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Guaranteed Obligations made by
RBS or GCFP, as applicable, may be rescinded by RBS or GCFP, as applicable, and
any of the Guaranteed Obligations continued, and the Guaranteed Obligations, or
the liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by RBS or GCFP, as
applicable, and the Agreements may be amended, modified, supplemented or
terminated, in whole or in part, as RBS or GCFP may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by RBS or GCFP for the payment of the Guaranteed Obligations may be sold,
exchanged, waived, surrendered or released.  Neither RBS nor GCFP shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Guaranteed Obligations or for this Guaranty or any property
subject thereto. When making any demand hereunder against the Guarantor, RBS and
GCFP may, but shall be under no obligation to, make a similar demand on the
Seller or any other guarantor, and any failure by RBS or GCFP to make any such
demand or to collect any payments from the Seller or any such other guarantor or
any release of the Seller or such other guarantor shall not relieve the
Guarantor of its Guaranteed Obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of RBS and GCFP against the Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.  RBS or
GCFP may release any Purchased Items purchased by it in its sole
discretion.  The Guarantor hereby further consents to any renewal or
modification of any Guaranteed Obligation or MLPSA Obligation or any extension
of the time within which such is to be performed and to any other indulgences,
whether before or after the date of this Guaranty, and waives notice with
respect thereto.
 
7.  Waiver of Rights.  The Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations, and notice
of or proof of reliance by RBS or GCFP, as applicable, upon this Guaranty or
acceptance of this Guaranty; the Guaranteed Obligations, and any of them shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Guaranty; and all dealings
pursuant to the Agreements between the Seller and the Guarantor, on the one
hand, and RBS or GCFP, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Guaranty.  The
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Seller or the Guarantor with respect to
the Guaranteed Obligations.  The Guarantor hereby waives diligence; presentment;
demand for payment or performance; filing of claims with any court in case of
the insolvency, reorganization or bankruptcy of the Seller; protest or notice
with respect to the Guaranteed Obligations or the amounts payable by the Seller
thereunder; and all demands whatsoever; any fact, event or circumstance that
might otherwise constitute a legal or equitable defense to or discharge of the
Guarantor, including (but without typifying or limiting this waiver), failure by
Buyer or the applicable Purchaser to perfect a security interest in any
collateral securing performance of any Guaranteed Obligation or MLPSA Obligation
or to realize the value of any collateral or other assets which may be available
to satisfy any
 
7

--------------------------------------------------------------------------------


 
Guaranteed Obligation or MLPSA Obligation and any delay by Buyer or the
Purchaser in exercising any of its rights hereunder or against the Seller.
 
8.  Guaranty Absolute and Unconditional.  The Guarantor understands and agrees
that this Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of the full and punctual payment and performance by the
Seller of the Guaranteed Obligations and not of collectibility only and in no
way conditioned upon any requirement that RBS or GCFP, as applicable, first
attempt to collect any of the obligations from the Seller without regard to (i)
the validity, regularity or enforceability of the Agreements, any of the
Guaranteed Obligations, or any other collateral security therefor the Guaranteed
Obligations or guarantee or right of offset with respect thereto at any time or
from time to time held by RBS or GCFP, as applicable, (ii) any defense, set-off
or counterclaim (other than a defense of payment or performance) which may at
any time be available to or be asserted by the Seller against RBS or GCFP, as
applicable, (iii) any defense by the Seller to the Guaranteed Obligations or the
ownership of RBS or GCFP, as applicable, in the Participation Certificates or
Purchased Items, as applicable, or any subordination of any Lien on the
Participation Certificates or Purchased Items, as applicable, or (iv) any other
circumstance whatsoever (with or without notice to or knowledge of the Seller or
the Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Seller from the Guaranteed Obligations, or
of the Guarantor from this Guaranty, in bankruptcy or in any other
instance.  The Guarantor understands and agrees that this Guaranty shall be
construed as a continuing, absolute and unconditional guarantee without regard
to waiver, forbearance, compromise, release, settlement, the dissolution,
liquidation, reorganization or other change regarding the Seller, or the Seller
being the subject of any case or proceeding under any bankruptcy or other law
for the protection of debtors or creditors, or any other action or matter that
would release a guarantor.  When pursuing its rights and remedies hereunder
against the Guarantor, RBS and GCFP, as applicable, may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the Seller
or any other Person or against any collateral security or guarantee for the
Guaranteed Obligations or any right of offset with respect thereto, and any
failure by RBS or GCFP, as applicable, to pursue such other rights or remedies
or to collect any payments from the Seller or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Seller or any such other Person or any
such collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of RBS
or GCFP, as applicable, against the Guarantor.  This Guaranty shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and the successors and assigns thereof, and shall inure
to the benefit of RBS, GCFP and their respective successors, indorsees,
transferees and assigns, until all the Guaranteed Obligations and the
obligations of the Guarantor under this Guaranty shall have been satisfied by
payment in full and each Agreement shall be terminated, notwithstanding that
from time to time during the term of the Repurchase Agreement or the MLPSA the
Seller may be free from any Guaranteed Obligations and subject to the provisions
of Section 9 hereof.
 
9.  Reinstatement.  This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored, or
returned by RBS or GCFP upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Seller or the Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for the Seller or the
 
8

--------------------------------------------------------------------------------


 
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
 
10.  Events of Default.  Each of the following events and occurrences shall
constitute an “Event of Default” under this Guaranty:
 
(a)   the Guarantor shall default in the payment of any amount required to be
paid by it under the Guaranty; or
 
(b)   any representation, warranty or certification made or deemed made herein
by the Guarantor or any certificate furnished by the Guarantor to Buyer or the
Purchasers pursuant to the provisions thereof, shall prove to have been false or
misleading in any material respect as of the time made or furnished; provided,
however, that any such false or misleading representation, warranty or
certification incorporated into this Guaranty by reference pursuant to Section
3(a)(iii) shall not constitute an Event of Default hereunder if such false or
misleading representation, warranty or certification has been expressly waived
by Buyer or the Purchasers; or
 
(c)   the Guarantor shall fail to observe or perform any covenant set forth or
incorporated by reference in Section 3(b) of this Guaranty, and such failure to
observe or perform shall continue unremedied for a period of five (5) Business
Days after the earlier of discovery of such failure by or notice of such failure
to Guarantor or such longer cure period as may be specified in such covenant;
provided, however, that the failure to observe or perform any covenant
incorporated into this Guaranty by reference in Section 3(b)(ii) shall not
constitute an Event of Default hereunder if such failure has been expressly
waived by Buyer or the Purchasers; or
 
(d)   an Event of Default (as defined in the Revolving Credit Agreement; such
Event of Default, a “Revolver Event of Default”) under the Revolving Credit
Agreement shall have occurred; provided, however, that any such Revolver Event
of Default shall not constitute an Event of Default hereunder if such Revolver
Event of Default has been expressly waived by Buyer.
 
11.  Payments.  The Guarantor hereby guarantees that payments hereunder will be
paid to Buyer and each Purchaser, as applicable, without set-off or counterclaim
in Dollars in accordance with the wiring instructions of Buyer or the applicable
Purchaser.
 
12.  Notices.  All notices, requests and other communications provided for
herein (including without limitation any modifications of, or waivers, requests
or consents under, this Guaranty) shall be given or made in writing (including
without limitation by telex or telecopy) delivered to the intended recipient at
the “Address for Notices” specified below its name on the signature pages, with
respect to the Repurchase Agreement or in Annex A, with respect to the MLPSA;
or, as to any party, at such other address as shall be designated by such party
in a written notice to each other party.  All such communications shall be
deemed to have been duly given when transmitted by telex or telecopy or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.
 
9

--------------------------------------------------------------------------------


 
13.  Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
14.  Integration.  This Guaranty and the Agreements represent the agreement of
the Guarantor with respect to the subject matter hereof and thereof and there
are no promises or representations by Buyer or the applicable Purchaser relative
to the subject matter hereof or thereof not reflected herein or therein.
 
15.  Amendments in Writing; No Waiver; Cumulative Remedies.
 
(a)   None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Guarantor, Buyer and the applicable Purchaser, provided that any provision
of this Guaranty may be waived by Buyer and the applicable Purchaser.
 
(b)   Buyer and the applicable Purchaser shall not by any act (except by a
written instrument pursuant to Section 15(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of Buyer and the applicable Purchaser, any right, power
or privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by Buyer or the applicable Purchaser of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Buyer or the applicable Purchaser would otherwise have on any
future occasion.
 
(c)   The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.
 
16.  Section Headings.  The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
17.  Successors and Assigns.  This Guaranty shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of Buyer, or the
applicable Purchaser and their respective successors and assigns.  This Guaranty
may not be assigned by the Guarantor without the express written consent of
Buyer and the applicable Purchaser in their sole discretion and any attempt to
assign or transfer this Guaranty without such consent shall be null and void and
of no effect whatsoever.  Any of Buyer or any Purchaser may assign the Guaranty
at any time without the consent of the Guarantor.
 
10

--------------------------------------------------------------------------------


 
18.  Assignment; Amendment and Restatement of Original Guaranty; No Novation.
 
(a)   The Guarantor hereby acknowledges and agrees to the assignment of the
Original Repurchase Agreement and the Original Guaranty to Buyer pursuant to
Section 46 of the Repurchase Agreement and hereby makes each of the
acknowledgments, agreements and covenants set forth in Sections 46(b) and (c)
thereof for the benefit of GCFP and RBS as if the same were set forth herein in
full.
 
(b)   As of the date first written above, the terms and provisions of the
Original Guaranty shall be further and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Guaranty.
 
(c)   Notwithstanding the amendment and restatement of the Original Guaranty by
this Guaranty, any amounts owing to the Buyer under the Original Guaranty
whether on account of principal, interest or otherwise which remain outstanding
as of the date hereof, shall constitute obligations owing hereunder.  This
Guaranty is given in substitution for the Original Guaranty, and not as payment
of the obligations of the Guarantor thereunder, and is in no way intended to
constitute a novation of the Original Guaranty.
 
(d)   Upon the effectiveness of this Guaranty on the date first written above,
unless the context otherwise requires, each reference to the Original Guaranty
in any of the Program Documents and in each document, instrument or agreement
executed and/or delivered in connection therewith shall mean and be a reference
to this Guaranty.  Except as expressly modified as of the date hereof, all of
the other Program Documents shall remain in full force and effect and are hereby
ratified and confirmed.
 
19.  Governing Law.  This Guaranty shall be governed by New York law without
reference to choice of law doctrine (but with reference to Section 5-1401 of the
New York General Guaranteed Obligations Law, which by its terms applies to this
Guaranty).
 
20.  SUBMISSION TO JURISDICTION; WAIVERS.  THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:
 
(A)  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AND THE AGREEMENTS, OR FOR RECOGNITION AND ENFORCEMENT
OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF
THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, OR THE COURTS OF THE STATE OF
NEW YORK, WITHIN THE COUNTY OF NEW YORK, IN THE EVENT THE FEDERAL COURT LACKS OR
DECLINES JURISDICTION;
 
(B)  CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
 
11

--------------------------------------------------------------------------------


 
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
 
(C)  AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH RBS OR GCFP SHALL
HAVE BEEN NOTIFIED; AND
 
(D)  AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
 
21.  WAIVER OF JURY TRIAL.  EACH OF THE GUARANTOR, RBS AND GCFP HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY, ANY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
22.  Termination.  This Guaranty shall terminate upon the final payment in full
of the Guaranteed Obligations and the termination of each Agreement.
 
[Signature Page Follows]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be duly
executed and delivered by its duly authorized officers as of the day and year
first above written.
 
 
PHH CORPORATION        
 
By:   /s/ Terence W. Edwards
 
Name:  Terence W. Edwards
 
Title:    President and CEO
 
 
 
PHH Corporation
 
3000 Leadenhall Road
 
Mail Stop PCLG
 
Mt. Laurel, New Jersey  08054
 
Attention: Mark Johnson
 
Telecopier No.: (856) 917-0107   Telephone No.: (856) 917-0813



 
ACKNOWLEDGED
 
GREENWICH FINANCIAL CAPITAL PRODUCTS, INC.
 
 

By:   /s/ Regina Abayev  
Name:
Regina Abayev
 
Title:
Vice President
       
THE ROYAL BANK OF SCOTLAND PLC
 
By:
 Greenwich Capital Markets, Inc., as agent
              By:   /s/ Regina Abayev  
Name:
Regina Abayev
 
Title:
Vice President
 



 

 
 

--------------------------------------------------------------------------------
